— In a mortgage foreclosure action, defendant Blooming Farms Joint Venture appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County, dated July 18, 1975, as granted plaintiffs’ motion for summary judgment as against it. Order reversed insofar as appealed from, with $20 costs and disbursements; motion denied as to appellant and action severed so as to permit it to proceed against appellant separately. In our view, under the peculiar facts and circumstances shown, appellant is entitled to its day in court to explore the possibility that the mortgagees’ conduct in accelerating the mortgage debt may have constituted overreaching. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.